Exhibit 10.1

AMENDMENT NO. 1 TO RESTRUCTURING AGREEMENT

AMENDMENT NO. 1 TO RESTRUCTURING AGREEMENT (the “Agreement”) is made as of the
10th day of October, 2017, by and between, Delcath Systems, Inc., a Delaware
corporation (the “Company”) and the investor signatory hereto (the “Investor”).

WHEREAS, reference is hereby made to that certain Securities Purchase Agreement,
dated June 6, 2016, by and among the Company, the Investor and certain other
buyers signatory thereto (the “Securities Purchase Agreement”), pursuant to
which the Investor and such other buyers acquired (i) certain senior secured
convertible notes (the “Notes”), convertible into shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”) and (ii) warrants to
acquire shares of the Common Stock.

WHEREAS, as of the date hereof the Investor holds (i) such aggregate principal
amount of Notes as set forth on the signature page of the Investor attached
hereto consisting of (x) such aggregate Restricted Principal (as defined in the
Notes) of Notes as set forth on the signature page of the Investor attached
hereto (the “Restricted Notes”), secured by such aggregate cash amount held in a
collateral account of the Company as set forth on the signature page of the
Investor attached hereto (the “Restricted Cash”) and (y) such aggregate
principal of Notes as set forth on the signature page of the Investor attached
hereto (the “Unrestricted Notes”) and (ii) such aggregate number of shares of
Series C Convertible Preferred Stock issued by the Company to the Investor as
set forth on the signature page of the Investor attached hereto (the “Series C
Preferred Shares”).

WHEREAS, on August 28, 2017, the Company and the Investor entered into that
certain Restructuring Agreement (the “Original Restructuring Agreement”),
pursuant to which, among other things, the Company and the Investor agreed take
the following actions: (a) upon execution of the Original Restructuring
Agreement, (i) the Investor released restrictions on certain Restricted Cash,
(ii) the Investor consented to the use of certain Restricted Cash to effect
redemptions of the Series A Preferred Shares (as defined in the Original
Restructuring Agreement) and the Series B Preferred Shares (as defined in the
Original Restructuring Agreement), (iii) the Investor canceled a portion of the
Notes, (iv) the Company redeemed all the Series A Preferred Shares and the
Series B Preferred Shares and (b) upon the consummation of a reverse stock split
of the Company’s Common Stock of at least twenty to one (the “Reverse Stock
Split Event”, and such date, the “Reverse Stock Split Date”, for which the
Company covenants to use its best efforts to consummate within three days of the
20th calendar day subsequent to the mailing date of its Definitive Schedule 14C
to its shareholders regarding the Reverse Stock Split Event) and certain other
conditions, which as of the date hereof have yet to be satisfied, the Company
and the Investor agreed take the following actions: (i) the Investor consented
to the use of Restricted Cash to effect redemptions of such aggregate Restricted
Principal of the Restricted Notes as set forth on the signature page of the
Investor attached thereto, (ii) the Company agreed to redeem the Redemption
Notes for a redemption price as set forth on the signature page of the Investor
attached thereto (the “Original Note Redemption”) and (iii) the Company agreed
to exchange, pursuant to Section 4(a)(2) of the Securities Act of



--------------------------------------------------------------------------------

1933, as amended, (the “Original Exchange”) such aggregate Restricted Principal
of the Restricted Notes as set forth on the signature page of the Investor
attached thereto for new warrants to purchase such aggregate number of shares of
Common Stock of the Company as set forth on the signature page of the Investor
attached thereto. All terms used and not defined herein are used as defined in
the Original Restructuring Agreement (as amended hereby).

WHEREAS, the parties hereto desire to amend the Original Restructuring Agreement
as follows: (i) on the Reverse Stock Split Date, (x) in lieu of the Original
Exchange, the Company shall exchange (the “Exchange”), pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended, such aggregate
principal amount of Unrestricted Notes as set forth on the signature page of the
Investor attached hereto (the “Exchange Notes”) for new warrants to purchase
such aggregate number of shares of Common Stock of the Company as set forth on
the signature page of the Investor attached hereto, in the form attached hereto
as Exhibit A (the “New Warrants”, as exercised, the “New Warrant Shares”)
(y) the Original Note Redemption shall not occur and the Investor withdraws its
consent to use Restricted Cash to effect the Original Note Redemption and
(z) the Company shall redeem all the Series C Preferred Shares of the Investor
then outstanding for a cash payment to the Investor of such aggregate amount of
Restricted Cash (not included in the Initial Release) as set forth on the
signature page of the Investor attached hereto (the “Series C Redemption Price”)
and (ii) upon the initial consummation, on or prior to December 15, 2017, by the
Company of a Subsequent Placement of securities of the Company issued pursuant
to a registration statement on Form S-1 (or any other similar form) (x) with
gross proceeds of at least $10 million, and (y) that shall not be a Variable
Rate Transaction (as defined in the Securities Purchase Agreement) or an
offering with Convertible Securities (as defined in the New Warrants) and/or
Options (as defined in the New Warrants) in which the aggregate number of shares
of Common Stock issuable thereunder increases upon a sale of securities at a
price below the exercise price of such Options or for any other reason (other
than proportional changes upon any stock split) (the “Qualified Placement”, and
the date thereof, the “Qualified Placement Date”), the following shall occur
(collectively, the “Qualified Placement Transactions”): (i) pursuant to
Section 3(b) of the Restricted Notes, the Company shall be deemed to have
automatically, and irrevocably, adjusted the Conversion Price (as defined in the
Restricted Notes) to 200% of the New Issuance Price (as defined in the Initial
Warrants) of such Qualified Placement at all times the Restricted Notes remain
outstanding (or such lower Conversion Price as may be in effect from time to
time), (ii) the Maturity Date (as defined in the Restricted Notes) shall
automatically be extended to the earlier to occur of (x) the first anniversary
of the Qualified Placement Date and (y) December 30, 2018, (iii) until the
earlier of (x) the Maturity Date and (y) the 75th calendar day after the
Qualified Placement Date (such earlier date, the “Qualified Placement Period End
Date”, and the period commencing on such Qualified Placement Date, if any, and
ending on, and including, the applicable Qualified Placement Period End Date, if
any, the “Qualified Placement Period”) all Installment Amounts (as defined in
the Unrestricted Note) subject to conversion or redemption under the
Unrestricted Note on any Installment Dates (as defined in the Unrestricted Note)
during such Qualified Placement Period shall be deemed automatically deferred
(such that in the definition of “Installment Amount” of the Notes, the “initial
Installment Date” shall be deemed to be the twenty-first (21st) Trading Day
after the Qualified Placement Period End Date), (iv) the

 

2



--------------------------------------------------------------------------------

Company automatically, and permanently, waives all rights of the Company (A) to
elect to affect (or affect) an Installment Redemption (as defined in the
Unrestricted Note) at any time no Equity Conditions Failure (as defined in the
Unrestricted Note) then exists (or at any time all such Equity Condition
Failures with respect to such applicable Installment Date (as defined in the
Unrestricted Note) have been waived by the Investor) and (B) to effect a Company
Optional Redemption (as defined in the Unrestricted Note) of any Unrestricted
Note, (v) the Investor shall waive all equity conditions and other restrictions
to the consummation of any Company Optional Redemption (as defined in the
Restricted Notes) of any Restricted Notes and permit the Company Optional
Redemption Price (as defined in the Restricted Notes) to be paid from amounts
then held in the Master Restricted Account (as defined in the Restricted Notes)
attributable to the Investor, (vi) the Company shall grant the Investor the
right, effective immediately upon the Company’s receipt of written notice from
the Investor (each, an “Investor Optional Redemption Notice”), to require the
Company to effect a Company Optional Redemption, of all, or any part, of the
Restricted Notes as set forth in such Investor Optional Redemption Notice (which
Investor Optional Redemption Notice shall be deemed to be a Company Optional
Redemption Notice for all purposes under the Restricted Notes, except with a
Company Optional Redemption Date occurring on the date of such Investor Optional
Redemption Notice), and (vii) the Investor shall agree not to exercise or
convert any Convertible Securities or Options, in each case, issued by the
Company to the Investor on or prior to the date hereof, during the Qualified
Placement Period.

WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Rule 4(a)(2) of the Securities Act of 1933, as amended
(the “1933 Act”) and Rule 144(d)(3)(ii) of the 1933 Act.

WHEREAS, concurrently herewith, the Company is entering into agreements with
holders of Notes (each, an “Other Investor” and together with the Investor, the
“Investors”, and such agreements, each an “Other Agreement”) substantially in
the form of this Agreement (other than with respect to the identity of the
Investor, any provision regarding the reimbursement of legal fees and
proportional changes reflecting the different holdings of such Other Investors
and provisions to document that each such other Investor receives consideration
thereunder in proportional economic value as provided to the Investor
hereunder).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the promises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Amendments. The Original Restructuring Agreement is hereby amended as
follows, mutatis mutandis:

1.1 The defined term “Amendment No. 1” shall mean this Agreement and shall
hereby be added to the Original Restructuring Agreement.

 

3



--------------------------------------------------------------------------------

1.2 The defined term “Restructuring Documents” is hereby amended to include this
Agreement.

1.3 The defined term “Exchange” is hereby amended and restated as the Exchange.

1.4 The defined term “Exchange Notes” is hereby amended and restated as the
Exchange Notes.

1.5 The defined term “New Warrants” is hereby amended and restated as the New
Warrants.

1.6 The defined term “New Warrant Shares” is hereby amended and restated as the
New Warrant Shares.

1.7 Section 6.6 is hereby amended and restated as “Section 6.6. Floor
Acknowledgement. The parties hereto acknowledge and agree that, with respect to
the Notes, the “Conversion Price Floor” means $0.05, and this floor will not be
adjusted upward for any reverse split of the Common Stock.”

1.8 Section 6 is hereby amended to add the following as Section 6.7:

Section 6.7 Qualified Placement Transaction. Effective upon the Qualified
Placement Date (as defined in Amendment No. 1), the parties hereto agree that
the Qualified Placement Transactions (as defined in Amendment No. 1) shall occur
(except with respect to any Company Optional Redemption (as defined in the
Restricted Notes) (whether triggered by a Company Optional Redemption Notice (as
defined in the Restricted Notes) or an Investor Optional Redemption Notice (as
defined in Amendment No. 1), as applicable), which shall occur on the applicable
Company Optional Redemption Date (as defined in the Restricted Notes)).

2. Representations and Warranties.

2.1 Company Bring Down; No Event of Default. Except as set forth on Schedule 2.1
attached hereto, the Company hereby makes the representations and warranties to
the Investor as set forth in Section 4 of the Original Restructuring Agreement
(as amended hereby) as if such representations and warranties were made as of
the date hereof and set forth in their entirety in this Amendment, mutatis
mutandis. The Company represents and warrants to the Investor that after giving
effect to the terms of this Agreement no Event of Default (as defined in the
Notes) shall have occurred and be continuing as of the date hereof.

 

4



--------------------------------------------------------------------------------

2.2 Investor Bring Down; Ownership Representation. The Investor hereby makes the
representations and warranties as to itself only as set forth in Section 5 of
the Original Restructuring Agreement (as amended hereby) as if such
representations and warranties were made as of the date hereof and set forth in
their entirety in this Agreement, mutatis mutandis. The Investor owns the
Restricted Notes, Unrestricted Notes and Series C Preferred Shares free and
clear of any liens (other than the obligations pursuant to this Agreement, the
Original Restructuring Agreement, the Transaction Documents (as defined in the
Securities Purchase Agreement) and applicable securities laws).

3. Additional Covenants

3.1 Disclosure. The Company shall, on or before 8:30 a.m., New York City time,
on October 11, 2017, issue a press release and Current Report on Form 8-K
disclosing all material terms of the transactions contemplated hereby and
attaching the form of this Agreement as exhibit thereto to the extent not
previously filed with the SEC (such Current Report on Form 8-K with all exhibits
attached thereto, the “8-K Filing”). . From and after the issuance of the Form
8-K, the Investor shall not be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents, that is not disclosed in
the Form 8-K. In addition, effective upon the issuance of the Form 8-K, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate. The Company shall not, and shall
cause each of its Subsidiaries and each of their respective officers, directors,
employees and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express written consent of the Investor. To the extent
that the Company delivers any material, non-public information to the Investor
without the Investor’s consent, the Company hereby covenants and agrees that the
Investor shall not have any duty of confidentiality with respect to, or a duty
not to trade on the basis of, such material, non-public information. The Company
shall not disclose the name of the Investor in any filing, announcement, release
or otherwise, unless such disclosure is required by law or regulation, except
this initial Form 8-K and any further disclosure in any Securities Act and
Exchange Act filings covering the same subject matter.

3.2 Fees and Expenses. The Company shall reimburse Kelley Drye & Warren, counsel
to the Investor, for its legal fees and expenses in connection with the
preparation and negotiation of this Agreement and transactions contemplated
thereby, in an amount not to exceed $[            ] (the “Investor Counsel
Expense”). The Investor Counsel Expense shall be paid by the Company on the date
hereof (or, with respect to invoices delivered to the Company after the date
hereof, promptly upon receipt of an invoice therefore), whether or not the
transactions contemplated by this Agreement are consummated. Except as otherwise
set forth above, each party to this Agreement shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

5



--------------------------------------------------------------------------------

4. Miscellaneous

4.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

4.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

4.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be as set forth in the Securities Purchase Agreement
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent,

 

6



--------------------------------------------------------------------------------

waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or e-mail containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

4.5 Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

4.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

4.7 Severability . If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

4.8 Entire Agreement. This Agreement together with the other Restructuring
Documents and the Original Restructuring Agreement, represents the entire
agreement and understandings between the parties concerning the Exchange and the
other matters described herein and therein and supersedes and replaces any and
all prior agreements and understandings solely with respect to the subject
matter hereof and thereof. Except as expressly set forth herein, nothing herein
shall amend, modify or waive any term or condition of the other Restructuring
Documents.

4.9 Counterparts . This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

4.10 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

4.11 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

4.12 Survival. The representations, warranties and covenants of the Company and
the Investor contained herein shall survive the Closing and delivery of the New
Warrants.

4.13 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

4.14 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

4.15 Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement are several and not joint with the obligations
of any Other Investor, and the Investor shall not be responsible in any way for
the performance of the obligations of any Other Investor under any Other
Agreement. Nothing contained herein or in any Other Agreement, and no action
taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and Other Investors as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Investor and Other
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Investor and the Other Investors are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement. The Company and the Investor confirm that the Investor
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose.

 

8



--------------------------------------------------------------------------------

4.16 Equal Treatment Acknowledgement; Most Favored Nations. The parties hereto
herby acknowledge and agree that, in accordance with Section 9(e) of the
Securities Purchase Agreement, the Company is obligated to present the terms of
this offering to each Other Investor; provided that each Other Agreement shall
be negotiated separately with each Other Investor and shall not in any way be
construed as the Investor or any Other Investor acting in concert or as a group
with respect to the purchase, disposition or voting of securities of the Company
or otherwise. The Company hereby represents and warrants as of the date hereof
and covenants and agrees that none of the terms offered to any Person with
respect to the Exchange, including, without limitation with respect to any
consent, release, amendment, settlement, or waiver relating to any Exchange
(each an “Settlement Document”), is or will be more favorable to such Person
(other than any reimbursement of legal fees) than those of the Investor and this
Agreement. If, and whenever on or after the date hereof, the Company enters into
a Settlement Document, then (i) the Company shall provide notice thereof to the
Investor immediately following the occurrence thereof and (ii) the terms and
conditions of this Agreement shall be, without any further action by the
Investor or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Investor shall receive the benefit
of the more favorable terms and/or conditions (as the case may be) set forth in
such Settlement Document, provided that upon written notice to the Company at
any time the Investor may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Investor as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Investor. The provisions of this Section 4.16 shall
apply similarly and equally to each Settlement Document.

[SIGNATURES ON THE FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE COMPANY DELCATH SYSTEMS, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR:

 

By:  

 

  Name:   Title:

 

Aggregate Principal Amount of Exchange Notes:    Aggregate Number of New Warrant
Shares Issuable upon Exercise of New Warrants*: $                               
Aggregate Principal Amount of Notes:    Aggregate Amount of Restricted Cash: $
   $ Aggregate Principal Amount of Unrestricted Notes:    Aggregate Number of
Series C Preferred Shares: $    Aggregate Principal Amount of Restricted Notes:
   Aggregate Series C Redemption Price $                                      
                              $                    

 

* Without regard to any limitations on exercise set forth therein